Order entered April 25, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00469-CV

                                 MARVIN BROCK, Appellant

                                                V.

                 R.J.T. PROPERTY AND MANAGEMENT LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01265-B

                                            ORDER
       The Court is in receipt of Rachel L. Brock’s notice of bankruptcy case filing. Pursuant to

Texas Rule of Appellate Procedure 8.2, further action in this cause is automatically suspended.

See TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this cause is ABATED and

treated as a closed case. It may be reinstated on motion by any party showing, in accordance

with rule of appellate procedure 8.3, that the appeal is permitted by federal law or the bankruptcy

court. See id. 8.3.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE